The Honorable Stephen D. Bright State Representative 49 Oak Forest Loop Maumelle, Arkansas 72113-6816
Dear Representative Bright:
I am writing in response to your request for an opinion on "whether a county may conduct early voting on weekends without giving advance notice that they are opening." You quote the pertinent portion of the relevant state statute, A.C.A. § 7-5-418(a), which provides: "Early voting shall be available to any qualified elector who applies to the county clerk during regular office hours, beginning fifteen (15) days before an election and ending on the day before election day at the time the county clerk's office regularly closes." Your question places particular emphasis on early voting in Jefferson County. You allege that "[d]uring the 2000 election, the Jefferson County clerk's office reported that busing from churches had been arranged for voters on Sunday, and voters were brought to the courthouse after a rally with President Clinton on Sunday, November 5. These hours were not made known to the general public." You also state that "[t]hus far, Jefferson County has not announced that it will open for weekend voting during the 2002 general election. In fact, it has expressly indicated that it will not be open on Saturday or Sunday for early voting. President Clinton is again scheduled to appear in Jefferson County the weekend before the general election." You therefore ask "whether opening for weekend voting without informing the public is legal."
RESPONSE
It is difficult to answer your hypothetical question regarding any required notice of weekend early voting. Before the issue of any required notice can be addressed, the more fundamental question of the legality of holding early voting at all on weekends in a particular county must be determined. I have previously opined on the legality of holding early voting on weekends. See Ops. Att'y Gen. 2002-299 and 2000-295, copies enclosed. As I recently stated:
  It is clear that state law authorizes the Pulaski County Board of Election Commissioners to extend the normal hours for early voting in Pulaski County.1 See A.C.A. § 7-5-418(b)(5)(A) (Repl. 2000). The question is not as clear for other counties in the state. As I stated in Op. Att'y Gen. 2000-295, ". . . the letter of the law authorizes early voting in all counties during `regular office hours.'" Id. at 4. I also stated in Opinion 2000-295 that "`regular office hours' for purposes of A.C.A. § 7-5-418 may vary from county clerk to county clerk."
Op. Att'y. Gen. 2002-299 at 1.
As a consequence, early voting on weekends in Jefferson County would only be clearly authorized to the extent the county clerk maintains "regular office hours" on weekends. If the county clerk of Jefferson County does not maintain "regular office hours" on weekends, early voting during that time is unauthorized by law and it is unnecessary to reach any issue regarding the notice required for such voting.
As I also stated in Opinion 2002-299, "`regular office hours' may vary from county to county. . . . The existence of local ordinances setting regular working hours or the practice of individual county clerks with regard to `regular working hours' may impact the issue in each county."Id. at 2. To the extent the Jefferson County Clerk does maintain "regular office hours" on weekends, in my opinion, no notice of early voting during that time is required. Subsection (a) of A.C.A. § 7-5-418 requires county clerks to provide early voting during "regular office hours" in the prescribed period before the election. No notice requirement attaches to this mandate if the voting is held during "regular office hours."
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
Enclosures
1 The pertinent portion of the statute in this regard, A.C.A. §7-5-418(b), applies to counties with 150,000 or more registered voters. According to my understanding, Pulaski County is the only county fitting this description. Notice of additional hours for early voting in Pulaski County is required by A.C.A. § 7-5-418(b)(5)(B): "The county clerk shall publish the additional hours for early voting with the location of additional polling sites in a newspaper of general circulation at least five (5) days before early voting begins."